Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                December 02, 2015

The Court of Appeals hereby passes the following order:

A16D0122. THOMASINA GOODGAME et al. v. FEDERAL NATIONAL
    MORTGAGE ASSOCIATION.

      Federal National Mortgage Association (“FNMA”) filed a dispossessory action
against Thomasina Goodgame in magistrate court. Following an adverse judgment,
Goodgame appealed to superior court, which likewise entered judgment for FNMA.
On October 20, 2015, the superior court entered a writ of possession in favor of
FNMA. On November 4, 2015, Goodgame filed this application for discretionary
appeal. We, however, lack jurisdiction.
      Appeals from judgments in dispossessory actions must be filed within seven
days of the date the judgment was entered. See OCGA § 44-7-56; Radio Sandy
Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752)
(2011). Goodgame filed this application 15 days after entry of the order she wishes
to appeal. The application is thus untimely, and it is hereby DISMISSED for lack of
jurisdiction.
                                      Court of Appeals of the State of Georgia
                                                                           12/02/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.